VOTO DISIDENTE DEL
JUEZ ASOCIADO SEÑOR ALDREY
Se trata en este caso de una solicitud de mandamus pre-sentada en este Tribunal en la que se interesa que ordene-mos al Secretario Ejecutivo de Puerto Rico,' Sr. Saldaña, que registre e inscriba la candidatura para ciertos cargos que ha de ser sometida a elección popular en 1932, certificada por los funcionarios que presidieron la asamblea del partido Unión de Puerto Rico celebrada el 21 de octubre de 1930; para que dicho Secretario certifique a la Junta Insular de Elecciones el hecho de haber sido nominados los peticiona-rios, a fin de que esas nominaciones sean impresas en la pa-peleta oficial de las elecciones que han de celebrarse en 1932; y para que se notifique a dicha Junta que el partido Unión de Puerto Rico es el partido de la mayoría o partido principal con derecho a designar inspectores y secretarios en las juntas de inscripciones y colegios electorales el día de las elecciones.
En esa solicitud se alega que el Secretario Ejecutivo de Puerto Rico se ha negado a esas peticiones, y en la contes-tación de dicho funcionario al auto que hemos expedido para mostrar causa por las cuales no debemos expedir el auto in-teresado alega como único motivo de oposición a lo que se in-teresa por los peticionarios que al verificarse las elecciones, generales de 1928 quedaron los partidos Unión de Puerto Rico y Republicano Puertorriqueño fusionados o convertidos, en un solo partido político con el nombre de Alianza Puer-torriqueña, que figura ahora como partido de la mayoría.
Los hechos que resultan de estos autos son los siguientes :■
En el año 1904 se organizó en esta Isla el partido político-*257Unión de Puerto Eico, cnyos candidatos en las elecciones generales de ese año obtuvieron la mayoría de votos. En las elecciones generales de 1906, 1908, 1910, 1912, 1914, 1917 y 1920 también obtuvo ese partido la mayoría de los sufragios. Los votos obtenidos por el partido Unión de Puerto Eico en las elecciones de 1920 sumaron 126,446, y el Partido Eepu-blicano Puertorriqueño que le siguió en número de votos obtuvo 63,845, y como los otros partidos sólo obtuvieron 11,380 votos resultaron aquellos dos ser los dos partidos principales.
Esos dos partidos políticos, Unión de Puerto Eico y Ee-publicano Puertorriqueño, celebraron asambleas en mayo de 1924, el primero en la ciudad de San Germán y el segundo en la de Mayagüez, en las que acordaron lo siguiente, que copiamos de la solicitud de mandamus en este caso, aceptado en este particular por el Secretario Ejecutivo y confirmado por el acta de la asamblea de San Germán a que fiemos fiecfio referencia: , ■ »
“(a) Constituir con el Partido Republicano Puertorriqueño, una coalición política que se denominará Alianza Puertorriqueña.
“(i) La Alianza Puertorriqueña asumirá y ejercitará todos los; poderes y prerrogativas que competen a los dos partidos históricos; de Puerto Pico, denominados partidos Unión de Puert’o Rico y Re-publicano Puertorriqueño.
“ (o) La Alianza Puertorriqueña encaminará todos sus esfuer-zos a la consagración del pleno gobierno propio para alcanzar la so-beranía del pueblo de Puerto Rico dentro de la soberanía de los Es-tados Unidos.
“La Junta Directiva de la coalición determinará la forma de ilevar al ticket electoral los candidatos de la misma, entendiéndose que los partidos que así se eoaligan, habrán de conservar su perso-nalidad, nombre e insignias respectivas.
“El gobierno y dirección de la coalición, residirá en un comité directivo compuesto de 15 pers'onas propietarias y 15 suplentes, ele-gidas de la manera siguiente: 7 propietarios y 7 suplentes desig-nados por la asamblea del partido Unión de Puerto Rico, de una lista de 21 suministrada por la asamblea del Partido Republicano Puertorriqueño y 7 propietarios y 7 suplentes designados por la *258asamblea del Partido Republicano Puertorriqueño de una lista de 21 suministrada por la asamblea del Partido Unión de Puerto Rico y un propietario y un suplente que serán designados unánimemente por los 14 miembr’os propietarios. El comité directivo elegirá de su seno un directorio ejecutivo compuesto de 3 miembros. El directo-rio ejecutivo tendrá los poderes que determine el Comité directivo y residirá y tendrá su asiento en la ciudad de San Juan. Una vez que las asambleas de los partidos respectivos aprueben la plata-forma de la coalición, las bases de ésta y los procedimientos a seguir, quedarán en receso por el tiempo que dure la Coalición, así como los demás organismos de los partidos coaligados, quedando en sus-penso sus funciones. El quorum para celebrar la sesión del Comité directivo constará de 10 miembros en funciones legales y ningún acuerdo tendrá efectividad a no ser que fuese sancionado, al menos, por 9 miembros en sesión para la cual bayan sid'o citados los miem-bros del comité directivo.
“Si a pesar de esta convocatoria no concurriere un número bas-tante de miembros del comité directivo para formar dicho quorum, se procederá a nueva y segunda convocatoria a todos ellos, y, una vez convocados, el quorum para celebrar sesión Constará de 8 miem-bros solamente.
“El presidente del comité directivo será el presidente del comité ejecutivo, pero en ningún caso este comité estará formado en su to-talidad de miembros pertenecientes a uno solo de los partidos que formen la alianza.
“Los comités focales de la coalición se compondrán de 7 miem-bros designados en la forma siguiente: 3 unionistas, 3 republicanos y el séptimo designado por el comité directivo. El comité directivo elegirá l'os miembros de los comités locales de la coalición dentro de las personas que formen, en los respectivos municipios, el orga-nismo local de dicho partido, siempre que puedan obtenerse perso-nas afectas a la coalición; en otr’o caso podrá ser la elección, en todo o en parte, fuera de los comités.
“Los miembros de cada partido en dichos comités, asumirán las funciones correspondientes al partido que representan a los efectos de las leyes electorales y municipales.”
En noviembre del año 1924 hubo elecciones generales en esta Isla en las que los dos partidos coaligados mencionados figuraron en columnas separadas en la papeleta electoral ofi-cial, pero teniendo cada uno de ellos los mismos candidatos *259que el otro para los cargos objeto de la elección. En ella votaron por el partido Unión de Puerto Rico 132,755 personas y por el Partido Republicano Puertorriqueño 30,286, lo que da una suma de 163,041 votos para los candidatos de la alianza de ambos partidos; resultando que un 81 por ciento de ese total fueron votos del partido Unión de Puerto Rico y el resto de 19 por ciento fué de votos del Partido Republicano Puertorriqueño. También resultó que los 132,755 votos del partido Unión de Puerto Rico fueron superiores en 10,749 al total de todos los demás partidos; resultando asimismo que los votos obtenidos por el Partido Republicano Puerto-rriqueño llegaron escasamente a una cuarta parte de los que obtuvo su coaligado.
En 28 y 31 de agosto y en 5 y 25 de septiembre, 1928, fue-ron remitidas al Secretario Ejecutivo de Puerto Rico certifi-caciones de los candidatos para las elecciones generales de noviembre de ese año, casi todas substancialmente iguales aunque con distintos nombres y candidatos propuestos según el cargo. Copiaremos una de ellas que dice así: “Alianza Puertorriqueña — Certificado de Convención. — Los que suscri-ben, presidente y secretario de la convención celebrada por el partido Alianza Puertorriqueña en San Juan, P. R., Cer-tifican- : Que reunidos previa convocatoria, los miembros que constituyen dicha convención, al objeto de nombrar los can-didatos de la Alianza Puertorriqueña para los cargos de Co-misionado Residente en los Estados Unidos, Senadores y Re-presentantes at large y miembros de la Junta de Revisión e Igualamiento, que deberán figurar en el ticket en las próximas elecciones de noviembre, se llevó a cabo la votación entre los concurrentes, resultando proclamados, después del escrutinio, los señores siguientes:” Siguen los nombres de ciertas per-sonas para determinados cargos y después ese documento termina así: “Y para remitir al Secretario Ejecutivo de Puerto Rico, en cumplimiento de lo que dispone la sección 36 de la Ley Electoral vigente, firmamos la presente en San Juan, Puerto Rico, a 28 de agosto de 1928.” Siguen las fir-*260mas del presidente y del secretario. Otra de esas certifica-ciones dice así: “Comité de la Alianza Puertorriqueña, Aguadilla, P. R. — Yo, J. B. G-arcía Méndez, secretario del co-mité local de la Alianza Puertorriqueña en Aguadilla, Ceuti-eico : Que en la sesión de este comité celebrada el día 22 de septiembre del año en curso, se designó al Sr. Salvador Ba-dillo Méndez como candidato a la Asamblea Municipal de Aguadilla y como tal lia de figurar en el ticket electoral de la Alianza Puertorriqueña. Y para remitir al Secretario Ejecutivo de Puerto Rico, expido la presente en Aguadilla, Puerto Rico, boy día 25 de septiembre de 1928. Sigue la firma del secretario del comité local de la Alianza. No trans-cribimos aquí un certificado de la Asamblea de la Alianza Puertorriqueña celebrada en San Juan el 26 de agosto de 1928 de que se bace mención en la opinión del Hon. Attorney General al Secretario Ejecutivo de Puerto Rico, fechada el 30 de enero de 1931, porque ese documento no aparece com-pleto en esa opinión y porque no fué presentado como prueba por el demandado, Secretario Ejecutivo de Puerto Rico, a pe-sar de tenerlo en su poder, de modo que la parte contraria pudiera completarlo o hacer las objeciones que tuviera por conveniente, si algunas tenía. En esa opinión, después de dar su parecer sobre algunas cuestiones del caso, se concluye diciendo al Secretario Ejecutivo que niegue la petición para permitir así que los reclamantes que rivalizan en la obten-ción del nombre “Unión de Puerto Rico” resuelvan su con-troversia en las cortes que son,’ en el último análisis, las lla-madas a resolver esa cuestión.
En las elecciones generales que tuvieron lugar en 1928 ambos partidos coaligados inscribieron su candidatura común en una sola columna en la siguiente forma: una balanza al fiel con las insignias de ambos partidos y debajo las palabras “Alianza Puertorriqueña de los partidos Unión de Puerto Rico y Republicano Puertorriqueño.”
Desde que fué celebrada la alianza o coalición de esos dos partidos en 1924 los cuerpos directivos de cada uno de *261ellos quedaron en receso, pero en agosto de 1929 se celebró nna asamblea general del partido Unión de Puerto Rico, cons-tituida en la misma forma que la que en 1924 había acordado la mencionada alianza, y tomó el acuerdo de declarar rota y disuelta la alianza que ese partido tenía concertada con el Partido Republicano Puertorriqueño; ■ acuerdo que fuá noti-ficado al presidente del Partido Republicano Puertorriqueño y también al Secretario Ejecutivo de Puerto Rico, Sr. Sal-daña, quien en 28 de agosto de 1929 contestó al presidente del partido Unión de Puerto Rico que había tomado nota ofi-cial del acuerdo en los archivos de su secretaría, a los efec-tos que fueren procedentes de acuerdo con la Ley Electoral.
Algún tiempo después, en 11 de septiembre de 1929, el Sr. Validejuli, como secretario de una asamblea de la Alianza Puertorriqueña y como secretario del comité insular de dicha colectividad, comunicó al Secretario Ejecutivo de Puerto Rico que una asamblea de la Alianza Puertorriqueña de los partidos Unión de Puerto Rico y Republicano Puertorriqueño resolvió ratificar los acuerdos que dieron vida a la Alianza Puertorriqueña, confirmados por las actuaciones de su asam-blea general de 1928; reconocida y consagrada dicha alianza como un solo partido por la ley y por el electorado aliancista en las elecciones de 1928; y que también resolvió que el comité-central de la colectividad nombrado Directorio de la Alianza Puertorriqueña sea reconocido en adelante con el nombre de “Comité Insular de la Alianza Puertorriqueña”, con todas las facultades de aquél. Asimismo, comunicó que el comité insular de la Alianza Puertorriqueña se reunió el 5 de sep-tiembre de 1929 asistiendo 34 miembros entre propietarios y suplentes, que constituían quorum, y aprobó que se notifi-cara al Secretario Ejecutivo de Puerto Rico que la alianza de los partidos Unión de Puerto Rico y Republicano Puertorri-queño reclama para sí el nombre con que fué a las urnas en las últimas elecciones, según aparece registrada en la Secre-taría Ejecutiva de Puerto Rico. En otra comunicación de la misma persona y actuando en la misma representación que *262antes lo hizo, comunicó al Secretario Ejecutivo de Puerto Rico en 13 de septiembre de 1929 que la asamblea a que se refirió nombró un presidente para la Alianza Puertorriqueña, cuatro presidentes honorarios, dos vicepresidentes y dos se-cretarios. También el Sr. Díaz García como presidente de la Alianza Puertorriqueña comunicó al Secretario Ejecutivo de Puerto Rico en 2 de noviembre de 1929 que el nombre Unión de Puerto Rico pertenece exclusivamente a la Alianza Puertorriqueña, de acuerdo con la ley, y que esa alianza está sancionada por el electorado.
El motivo que tiene el Secretario Ejecutivo de Puerto Rico para oponerse a la petición a que se refiere este proce-dimiento es que por haber ido el partido Unión de Puerto Rico y el Republicano Puertorriqueño a las elecciones de 1928 poniendo sus candidatos en una sola columna, ambos partidos han dejado de tener existencia separada por haber quedado fusionados o convertidos en un solo partido político llamado Alianza Puertorriqueña.
Debemos hacer constar que la palabra española “fusión” (merger en inglés) no tiene el mismo significado en el idioma inglés, en el que significa coalición, según puede verse en el caso de Nicholls v. Barrick, 27 Colo. 432. Esto no es nece-sario para la interpretación de la Ley Electoral porque no usa tal palabra, sino para la lectura de las sentencias de los Estados Unidos que tratan esa materia.
De acuerdo con la ley el partido Unión de Puerto Rico por el número de los votos que obtuvo en las elecciones de 1904 se convirtió en partido de la mayoría, cuyo rango con-servó durante las elecciones sucesivas y tenía cuando en 1924 celebró la alianza o coalición con el Partido Republicano Puertorriqueño.
La ley vigente cuando tuvieron lugar las elecciones ge-nerales de noviembre de 1924 permitía que una persona pu-diese figurar como candidato por dos o más partidos políti-cos, y de acuerdo con ella, celebrada ya la alianza, ambos partidos aliados figuraron en columnas separadas y con sus *263correspondientes insignias pero teniendo ambos la misma candidatura. Ley No. 79 de 25 de junio de 1919, conocida como Ley Electoral, sección 40, según babía sido enmendada en 18 de junio de 1924.
La ley y sección antes citadas fné enmendada por la No. 1 de 7 de mayo de 1927, página 395 de las de ese año, dis-poniendo qne ninguna persona podrá ser candidato para más de un cargo ni para un mismo cargo en dos o más candida-turas distintas; y también enmendó la sección 42 de la ley anterior en la siguiente manera:
“Sección 42. — El nombre y emblema que usaren para distin-guirse en las papeletas electorales cada uno de los partidos políticos principales u organizados, serán los mismos que usaron dichos par-tidos en las precedentes elecciones, a menos que se notifique un cambio de nombre o emblema al Secretario Ejecutivo de Puerto Rico en 'o antes del día 20 de septiembre del año de las elecciones en las cuales. deberán usarse.
“Ningún partido político adoptará como nombre o emblema un nombre o emblema que se hubiere usado o adoptado previamente p'or otro partido político, en todo o en parte, si ese otro partido to-davía reclama y usa dicho nombre o emblema. Ningún partido po-lítico empleará como divisa en las papeletas electorales la bandera o el escudo de armas de los Estados Unidos o de Puerto Rico. El Secretario Ejecutivo de Puerto Rico queda por la presente auto-rizado para negarse a aceptar y se le ordena que se niegue a acep-tar cualquier nombre 'o emblema de un partido político que fuere presentado para su registro o archivo en su oficina que infrinja las disposiciones de esta sección. Si cualquier partido político dejare de registrar un emblema con el Secretario Ejecutivo de Puerto Rie'o, en o antes del día 20 de septiembre del año de las elecciones en que hubiere de emplearse, según se requiere por esta Ley, el Secretario Ejecutivo designará un emblema para ese partido, el cual emblema deberá usarse para distinguir a dicho partido en la pape-leta oficial.
“Cualquier partido político principal u organizado que quisiese cambiar su nombre o divisa podrá hacerlo mediante una certifica-ción del organismo director central de dicho partido radicada en la Secretaría Ejecutiva, sin que por est'o tal partido pierda los de-rechos y privilegios que la ley le eoneede como tal partido principal *264u organizado; Disponiéndose, que los partidos que en las elecciones anteriores fueron a las urnas aliados o coaligados, inscribiendo can-didaturas separadas en las cuales figuraban en todo o en parte los mismos candidatos para iguales cargos, podrán inscribir en la Se-cretaría Ejecutiva de Puerto Rico, a petición del organismo central directivo de dicha alianza o c'oalición, un nombre general para dicha alianza o coalición, y una insignia que contenga las insignias de cada uno de los partidos aliados o coaligados, y debajo de la misma se inscribirá una sola candidatura de acuerdo con las prescripciones de la sección 40 de la Ley Electoral y de Inscripciones tal y como ha sido enmendada por la presente; Disponiéndose, además,, que la alianza o coalición que concurra a las urnas bajo un mismo nombre o divisa tal y como se determina en el ‘Disponiéndose’ anterior, será considerada como un solo partido con las mismas prerrogativas, de-rechos y deberes, que de acuerdo con la Ley, tienen los partidos que la integran, y en lo sucesivo. será considerada como partido principal u organizado, de acuerdo con el número de votos que obtenga en la elección, según se prescribe en esta Ley.”
Esta ley fué presentada en la Asamblea Legislativa en español y en este idioma corrió todos sus trámites.
Por esas enmiendas la alianza de los partidos Unión de Puerto Rico y Republicano Puertorriqueño no pudiendo ocu-par columnas separadas con candidatos comunes, como lo hi-cieron en 1924, tuvieron que figurar sus candidatos en una sola columna bajo el nombre y emblema que hemos dicho antes, de Alianza de los partidos Unión de Puerto Rico y Re-publicano Puertorriqueño.
Por las enmiendas últimas a las secciones 40 y 42 de la Ley Electoral y por el hecho de haber ido la alianza de esos dos partidos a las elecciones de 1928 en una sola columna de la papeleta electoral con sus candidatos, surge la cuestión fundamental a resolver en este caso, que es la de si.en esas elecciones los dos partidos aliados Unión de Puerto Rico y Republicano Puertorriqueño han dejado de tener existencia como tales partidos por haber quedado fusionados o converti-dos en un nuevo partido llamado Alianza de los partidos Unión de Puerto Rico y Republicano Puertorriqueño, por disposición de la ley, o si no existe tal fusión ni nuevo par-*265tido y que por esto cada uno de ellos conserva su personali-dad, insignias y prerrogativas electorales para hacerlos va-ler en caso de ruptura de tal alianza, la que ha ocurrido en este caso.
No contiene esa ley palabra alguna que diga que los par-tidos que en las elecciones anteriores fueron a las urnas aliados o cóaligados y que en las elecciones de 1928 concurran a ellas bajo un nombre general para dicha alianza o coalición con una insignia que contenga las insignias de cada uno de los partidos aliados o coaligados con una sola candidatura queden fusionados, en el sentido que .tiene esa palabra en español, o convertidos en un nuevo partido compuesto o for-mado por la fusión de ambos partidos en otro nuevo, pues lo que dice la ley es que la alianza o coalición de los partidos que así vayan a las elecciones de 1928 será considerada como un solo partido con las mismas prerrogativas, derechos y de-beres que de acuerdo con la ley (cuando fue promulgada) tie-nen los partidos que la integran y que en lo sucesivo será considerada (tal alianza) como partido principal u organi-zado, de acuerdo con el. número de votos que obtenga en la elección, según se prescribe en la ley. La palabra “corno” es un adverbio de comparación según la gramática española. Cuando una cosa se la considera' como otra es porque no es la otra, y cuando una alianza de dos o más partidos se la considera como un solo partido es porque no es un solo par-tido sino que será considerada como si fuera un partido con las prerrogativas, derechos y deberes que tienen los partidos. La frase “será considerada como” no puede confundirse con el concepto “quedará constituida o convertida en”. Puede darse a una cosa, a una entidad, o a un derecho la conside-ración de otra entidad o derecho sin convertirla en esa cosa. Los tribunales no pueden poner en la ley palabras que no tiene, ni substituirlas por otras. El Pueblo v. González, 20 D.P.R. 591.
Si la Legislatura hubiera querido convertir a los parti-dos aliados en un solo partido hubiera dicho que después de *266las elecciones esa alianza o coalición quedará convertida en mi partido, será un partido, o palabras semejantes. Por con-siguiente, entendemos que interpretando las palabras de la ley en su más corriente y usual significación y con el uso general y popular de las voces, como dispone el artículo 14 del Código Civil, tenemos que llegar a la conclusión de que la ley no convirtió en un solo partido a los dos partidos polí-ticos cuyos candidatos figuraron en una sola candidatura en la papeleta electoral bajo las insignias de ambos partidos. Por otra parte, sostener que la ley creó un nuevo partido compuesto de los dos aliados por el becbo de baber acudido juntos a la elección en una sola columna de la papeleta electoral, obligados a ello porque la ley no les permitía hacerlo de otra manera, equivale a sostener que la Legislatura puede crear partidos políticos, lo que no es cierto, según reconoce el Hon. Attorney General en este caso; y también porque esa ley trataría de impedir la coalición de partidos que ge-neralmente está admitida.
Para la interpretación de esa ley pueden tenerse tam-bién en cuenta otros extremos de la Ley Electoral. Esa ley crea la junta insular permanente de elecciones, cuyas funcio-nes son, entre otras, la inspección y dirección de las eleccio-nes, aprobar reglas y reglamentos para las mismas, para re-visar y corregir las listas electorales, cancelar inscripciones de electores juzgando la prueba que para ello se le presente y practicar el escrutinio general de la votación. Tal junta, con funciones tan importantes, está constituida por tres per-sonas, una como presidente, nombrada por el Gobernador con el consejo y consentimiento del Senado, y las otras dos personas representando los dos partidos políticos principa-les de la Isla. En cada colegio electoral de cada precinto debe baber una junta de colegio compuesta de dos inspecto-res y de dos secretarios, nombrados por los partidos políti-cos principales, para' presidir las elecciones y baeer el escru-tinio de votos. Para las elecciones de 1924 los dos partidos principales eran el partido Unión de Puerto Rico y el Repu-*267blicano Puertorriqueño por los votos obtenidos en la elección precedente^ y según la ley los otros partidos que hubiesen obtenido cierto tanto por ciento en la elección anterior sólo podían tener en las juntas de colegio un observador pero sin voto.
En vista de esa situación legal, entendemos que lo que quiso la sección 42 de la ley como fué enmendada en 1927 fué evitar que estando coaligados los dos partidos principales tu-viese cada uno de ellos puesto en la junta insular de eleccio-nes y en las juntas de colegio, dejando así sin representación a los otros partidos, y que por eso dispuso que los partidos que en las elecciones de 1928 fuesen a las urnas coaligados se les consideraría como un partido, a fin de que como un solo partido tuviese una representación en la Junta Insular y en los colegios electorales; que sería equiparado en cuanto a la Ley de Elecciones a un partido, sin dejar de ser un or-ganismo compuesto de dos entidades; que al actuar con-juntamente y con relación a la ley electoral no tendrían más privilegios y derechos que los que tenga otro partido, pero conservando su estructura de coalición puesto que ninguno de ellos prestó su consentimiento para fusionarse o confun-dirse con el otro. Además, si la ley hubiera querido que los partidos coaligados quedasen fusionados o convertidos en uno solo después de las elecciones de 1928 no hubiera dicho “será considerada como un solo partido” con las mismas prerrogativas, derechos y deberes que de acuerdo con la ley tienen los partidos que la integran. Porque fusionados o desaparecidos los partidos que formaron la alianza, extin-guida su vida particular por haberse convertido en un nuevo partido, no podrían continuar con las prerrogativas, dere-chos y deberes de cada uno de ellos por haber cesado de ser tales partidos. Además, el adverbio “como” no está usado impensadamente- pues se emplea en cada uno de los dos últi-mos disponiéndose de la ley.
No es objeción a la conclusión a que llegamos decir que los partidos coaligados no estaban obligados a concurrir a *268las elecciones con un nombre general y con una sola candi-datura, pues a menos que entonces rompieran su alianza la ley no les permitía ir a las urnas en otra forma. Ni tampoco que el liaber aceptado los partidos aliados el concurrir a los comicios en la única forma que la ley les permitía hacerlo y haber sido votada la candidatura común equivale a la acep-tación por los electores de la fusión o consolidación de am-bos partidos en uno solo, pues los votantes de la coalición no eran libres en dejar de votar so pena que sus nombres fueran eliminados de las listas electorales por las dos sucesivas elec-ciones. De modo que su voto no era libre ni tampoco la cuestión de la fusión, que no estaba sometida a los electores en un referéndum, como se hizo cuando lá ley de prohibición. Además, esa cuestión debería haberse sometido a los afiliados a los partidos Unión de Puerto Pico y Republicano Puerto-rriqueño únicamente y nunca al electorado en general, con-cediendo así a los partidos adversarios el derecho de inter-' venir en las cuestiones internas de esos partidos, tales como su disolución y consolidación en otro.
El hecho de que al comunicarse al Secretario Ejecutivo los nombres de los candidatos propuestos se dijera en las ca-beceras de las certificaciones que los que las suscribieron eran presidente y secretario de la convención celebrada por el partido Alianza Puertorriqueña, no es prueba de que en las fechas en que están firmadas, agosto y septiembre de 1928, la Alianza Puertorriqueña se había convertido en un partido, porque las certificaciones sólo dan fe de lo que se transcribe de los documentos, y en el cuerpo de lo que se certifica se dice que los candidatos son de la Alianza Puertorriqueña, y no dice que sean del partido Alianza Puertorriqueña: por-que las cabeceras de tales certificaciones están en contradic-ción con el membrete que antes tienen y que dice “Alianza Puertorriqueña”, estándolo también con el cuerpo de la cer-tificación en el que se dice que son candidatos de la Alianza Puertorriqueña: porque no existe constancia alguna en los autos de que en las expresadas fechas la Alianza Puertorri-*269quena de los dos partidos se hubiese convertido por algún acnerdo de ellos en nn solo partido, resultando por el con-trario que ellos no han hecho nuevo convenio después del pacto de 1924: y porque esas certificaciones tienen fecha anterior a noviembre de 1928, cuyas elecciones se dice fueron las que convirtieron a la Alianza Puertorriqueña en un par-tido.
La interpretación que hemos dado a esa ley es la razo-nable de acuerdo con las reglas de. interpretación de leyes fijadas por nuestro Código Civil en sus artículos 14 y 17. Darle la interpretación que sostiene el Secretario Ejecutivo de Puerto Eico es no sólo ir contra las palabras de la ley sino que llevaría a la conclusión de que dicha ley es anti-constitucional, según diremos, yendo así contra la regla bien sentada de que un estatuto deberá ser interpretado de modo tal que de ser posible resulte compatible con la Constitu-ción. Union Central Life Insurance Co. v. Tesorero de Puerto Rico, 19 D.P.R. 912; People v. Frisbie, 26 Cal. 135; People v. Hayne, 83 Cal. 117; Re Stewart, 35 L. R. A. 427.
Si se sostuviera que esa ley tuvo el efecto de disolver a los partidos aliados o coaligados Unión de Puerto Eico y Eepublicano Puertorriqueño y que los convirtió o fusionó (merged) en otro nuevo llamado Alianza Puertorriqueña, re-sultaría esa ley contraria a la Constitución de los Estados Unidos y a nuestra Carta Orgánica, porque, entorpece la franquicia electoral a las personas legalmente capacitadas para votar impidiendo su derecho a combinarse libremente.
En efecto impide el eoaligarse a los partidos so pena de considerarlos fusionados como alega el Secretario Ejecutivo, sin la voluntad de ellos, en un solo partido; y en el caso de Martínez Nadal v. Saldaña, 38 D.P.R. 462, dijo este Tribunal que' el electorado debe tener entera libertad de combinarse. Además, según hemos dicho antes, lo que se permite a los partidos que estuvieron coaligados en las elecciones de 1924 no se permite a los otros que- después se coaligaran. En el *270caso de Murphy v. Curry, 137 Cal. 479, se lia dicho lo si-guiente, cuya traducción tomamos del alegato de los peticio-narios :
“No .puede haber fundamento sólido, y razonable, por tanto, para privar a un partido político del derecho a poner en su pape-leta los nombres de sus candidatos, solamente porque otro partido político haya creído conveniente seleccionar los mismos hombres. Desde el momento que la legislatura, dentro del sistema australiano, ha creído conveniente recon'ocer a los partidos políticos como enti-dades y circunscribir su esfera, se ha hecho deber legislativo tra-tarlos a todos justa e imparcialmente y es injusto, discriminatorio e ilegal privar en este caso al Partido Demócrata del derecho de co-locar el nombre de su candidato a la Cámara de Representantes en la papeleta oficial .... Una injusticia que se acentúa más por el hecho de que en adición a esta denegatoria el estado oficialmente propaga la falsa información a sus electores de que el partido de-mócrata no tenía candidato alguno para este cargo. Ni aun cuando los derechos del candidato sean considerados se encontrará esta ley más satisfactoria. No es cuestión de ‘susceptibilidad partidarista’ o ‘sentimentalismos partidaristas’, sino que dispone de estos dere-chos barriéndolos por' completo. Si se dice que la mera susceptibi-lidad partidarista o sentimentalismos partidaristas que influyen en los hombres en desear ser conocidos como miembros de determinada organización no sean materias de cuidado alguno constitucional, se ha admitido, no obstante, que cualquier candidato tiene derecho a insistir en que su nombre sea colocado en la papeleta oficial, no so-lamente en el sitio apropiado sino con las correspondientes palabras impresas para informar al votante de que él es el candidato de de-terminado partido político. Mr. Ivernash, en este caso tiene el in-discutible derecho, dentro de nuestras leyes electorales, para insistir en que su n'ombre aparezca en la papeleta oficial como candidato dol partido ‘Unión Laborista,’ y él puede obligar mediante mandamus a hacer efectivo ese derecho. En este caso, por lo tanto, el Estado ha creído conveniente reconocer el deseo de l'os hombres de ser co-nocidos como miembros de una determinada organización política y se les ha concedido un derecho judicial exigible. Si es el derecho del candidato que se lleve esa información a los votantes, y si es el deber del estado darles información de que él es la persona elegida por un partido político, ¿por qué privarle la ley del derecho de hacer saber a los electores que es la persona escogida por más de un partido? La contestación a esta pregunta se encontrará al de-terminar cuál ha sido la intención de los legisladores, o sea, el im-*271pedir la combinación o fusión de dos o más partidos políticos me-diante la común selección de los mismos candidatos; pero basta que se nos demuestre que tal Combinación o coalición o tal fusión infringe la Constitución de los B'stados Unidos o la de este Estado o que es contraria al orden público, tenemos que la legislatura, en este caso, ba tratado de ejercer un control ilegal sobre los partidos políticos y sus candidatos, y al hacerlo así ba inferido un golpe in-justificado a un principio vital de nuestro sistema republicano de gobierno. ’ ’
En esta decisión se revisa y se discute la doctrina con-traria, rechazándola, de la Corte Suprema de Michigan, Ohio y Wisconsin, la primera de las cuales cambió después su doctrina según se dice en el caso de Matter of Hopper v. Britt, 203 N.Y. 144, que sostiene la teoría citada de California. Véase también Matter of Callaham, 93 N. E. 262.
La parte contraria cita resoluciones opuestas a las que anotamos pero seguimos éstas porque nos parece razonable y justo que si un candidato a un cargo electivo tiene la sim-patía de varios partidos pueda ser nominado por ellos y no por uno solo.
También la Constitución de los Estados Unidos en su enmienda XIV, al igual que nuestra Carta Orgánica en su sección segunda, prohíbe toda legislación que menoscabe la eficacia de las obligaciones contraídas, y la interpretación que se pretende dar a la ley infringiría esas disposiciones fundamentales de nuestra organización porque promulgada la ley que comentamos cuando existía un convenio o alianza en ‘determinadas condiciones impide que la continúen esos par-tidos. En 12 Corpus Juris 1057 y 1058 se dice que una ley aprobada subsiguientemente a un contrato existente, que de ser válida tendría el efecto de anular el contrato, constituye la forma más palpable de menoscabo legislativo y que tal legislación es claramente anticonstitucional. Si una ley cam-bia el efecto legal de un contrato, lo menoscaba dentro del sentido de la-garantía constitucional. El convenio, contrato, coalición o alianza de los dos partidos se celebró, según he-mos visto, cuando la ley lo permitía y no se convino en la *272fusión de ambos, condición nueva que impondrían las seccio-nes que examinamos a los que antes habían contratado, al-terando así las condiciones de su pacto y disolviéndolos contra su voluntad, quedando de ese modo menoscabado dicho pacto o contrato. 6 R.C.L. 328 y 329. Esta prohibición se aplica no sólo a los contratos regidos por el Código Civil sino también a todo instrumento, ordenanza y medida por cualquier nombre conocida que contenga cualidades inheren-tes o propósitos de contrato y establezca con éste recíprocas obligaciones de buena fe. En el pacto o alianza de esos dos partidos nada encontramos referente a que se celebrara solamente para las elecciones de 1924, comb dice el deman-dado.
El caso de Martínez Nadal v. Saldaña, 38 D.P.R. 446, no declaró que el pacto o alianza de los partidos Unión de Puerto Rico y Republicano Puertorriqueño duraba sólo cua-tro años, ni podía declararlo porque esa cuestión no le fué sometida. Ese procedimiento de mandamus fué interpuesto por el Sr. Martínez Nadal como Presidente del partido polí-tico “Constitucional Histórico” con tres fines, uno de los cuales era para que se le permitiese cambiar su nombre por el de “Partido Republicano Puro” a lo que se opuso el in-terventor “Partido Republicano Puertorriqueño”, y habiendo alegado el peticionario que el Partido Republicano tiene con-venida una fusión con el Partido Unionista por lo que aquél había perdido su personalidad, dicho interventor “Partido Republicano” contestó por voz del Sr. José Tous Soto que esa fusión no tendrá efecto legal hasta el día en que se ce-lebren las elecciones. Por esto fué que dijo esta corte resol-viendo esa controversia que “no importa que el día de las elecciones o posteriormente el otro partido se proponga hacer una fusión con un tercer partido bajo un nombre distinto. El llamado Partido Republicano tiene una existencia legal independiente hasta el mismo día de las elecciones.” No dijo esa decisión que la Alianza de los partidos Unión de Puerto Rico y Republicano Puertorriqueño sólo tenía existencia hasta *273el día de las elecciones y que por tanto terminaba a los cua-tro años de haber sido acordada. Ni el pacto de los parti-dos, ni la ley, ni esa decisión han declarado tal cosa con respecto a la alianza o coalición de los partidos Unión de Puerto Pico y Republicano Puertorriqueño. Por todo lo ex-puesto sostenemos la interpretación que al principio hemos dado a la ley, de acuerdo con sus palabras.
Dada la conclusión a que llegamos respecto a que ni por la ley de 1927 ni por la manera en que los partidos coaliga-dos fueron a las elecciones de 1928 quedaron ambos fusio-nados o consolidados en un nuevo partido, veamos ahora si tal alianza o coalición está subsistente o ha quedado disuelta.
Los partidos políticos son asociaciones voluntarias de electores que tienen una organización y opinión distintivas y comunes, y tratan por medio de su organización de elegir funcionarios y de hacer que sus principios se adopten coma norma de gobierno. Así están definidos en Ex parte Wilson, 7 Oklahoma Crim. 610, 127 Pac. 444, citado con aprobación en State ex rel McGrael v. Phelps, 144 Wis. 1, 35 L. R. A. (N.S.) 353; habiendo sido citado el último varias veces en el caso de Martínez Nadal v. Saldaña, 38 D.P.R. 446. La Ley Electoral reconoce a los partidos políticos en varias de sus disposiciones.
Los partidos políticos pueden asociarse o coaligarse con otros como lo reconoce la ley al disponer que los partidos que en las elecciones de 1924 fueron a las urnas electorales coaligados habrán de hacerlo en determinada forma en las. 'de 1928.
La coalición o alianza de los partidos Unión de Puerto Rico y Republicano Puertorriqueño fue acordada entre ellos-sin plazo fijo y sin un asunto determinado y por esto cual-quiera de ellos podía dar por terminada tal alianza por-acuerdo de su asamblea; pero sin previo acuerdo de las. asambleas de los dos partidos no podía verificarse la fusión de ambos en uno solo que llevaría consigo la disolución de los dos para constituir un tercero como suma o fusión de *274los dos; ni podían los representantes de cada nno de ellos en la junta directiva de la Alianza verificar una fusión de los dos porque no fueron autorizados para ese fin por las res-pectivas asambleas de los mismos, pues como delegados, agen-tes o representantes de sus partidos, no tenían más autori-dad que la que les fué conferida. Ni la podía tener la ma-yoría legislativa aliancista, pues los poderes que le confirió el electorado fueron para legislar para el Pueblo de Puerto Rico y no para la creación o disolución de partidos, que es obra de las colectividades políticas. Las asambleas de los dos partidos nunca acordaron tal fusión y consiguiente diso-lución de sus respectivos partidos. Eran las únicas que po-dían hacerlo.
Ahora bien, como una asamblea del partido Unión de Puerto Rico acordó dar por terminada la alianza que había concertado con el partido Republicano Puertorriqueño y así lo notificó al Presidente del segundo de esos partidos y tam-bién al Secretario Ejecutivo de Puerto Rico, consecuencia de ello es que desde entonces quedó terminada la coalición o alianza entre ambos y que consiguientemente los dos queda-ron en la misma situación que tenían antes de haber sido concertada la alianza, por lo que cada uno recuperó el uso particular de las insignias, emblemas y derechos que respec-tivamente tenían.
Como se ve, ésta no es una cuestión que debe ser some-tida a la decisión del organismo director de los dos parti-dos aliados, compuesto por miembros de ambos partidos, pues se trata de la resolución de un aliado que no quiere conti-nuar en la alianza, o, en otros términos, de un socio que no quiere continuar en la sociedad.
De lo expuesto se sigue que la Alianza Puertorriqueña de los partidos Unión de Puerto Rico y Republicano Puertorri-queño ya no existe y que por esto-el partido Unión de Puerto Rico, que en la oficina del Secretario Ejecutivo de Puerto .Rico y en la papeleta electoral ha figurado como partido or-ganizado y de la mayoría durante 27 años, tiene derecho *275ahora por la disolución de esa alianza a qne sn nombre con el emblema é insignias qne antes tenía fignre en los archivos oficiales del demandado y en la papeleta electoral, y qne ése es nn deber ministerial impuesto por la ley al Secre-tario Ejecutivo de Puerto Rico si el numero de votos que obtuvo dicho Partido Unionista en la última elección le da derecho a ser partido principal organizado.
Es cierto que a la oficina del Secretario Ejecutivo de Puerto Rico se ha comunicado que la Alianza Puertorriqueña está subsistente y.que ella es la única que tiene derecho a usar el nombre de Unión de Puerto Rico, pero aparte de que la primera afirmación está destruida por la forma en que ahora ha sido nombrado el Presidente de la Alianza, por haberse constituido un Comité'Insular compuesto por lo me-nos de 34 miembros entre propietarios y suplentes, todo esto contrario a las bases que en 1924 sirvieron para la alianza, de todos modos se ve que todo esto descansa en la teoría de que la ley y el electorado hicieron una fusión de dos par-tidos que se coaligaron con el nombre de Alianza Puertorri-queña y que por eso ya no existe el partido Unión de Puerto Rico; teoría y conclusión que antes hemos declarado erró-neas.
En la última elección que tuvo lugar en 1928, los par-tidos Unión de Puerto Rico y Republicano Puertorriqueño votaron la misma candidatura en una sola columna por lo que sus votos están confundidos, pero en una situación bas-tante análoga a la presente se resolvió por la Corte Suprema de Minnesota en el caso de Higgins v. Berg, Secretary of State, 42 L.R.A. 245, que dicho Secretario podía recurrir a cualquier regla o medida para averiguar aproximadamente el número de votos emitidos por cada partido que él consi-derase justa y practicable, para lo cual le sugirió la corte que sacase la proporción del voto combinado entre los parti-dos sobre la base del tanto por ciento de votos emitidos por cada uno en la elección general anterior a aquélla en que fue-ron unidos en un “ticket” duplicado, y que a menos que el *276Secretario actuara al hacer dicho cómputo fraudulenta o in-justamente, o claramente sobre una base impropia o prejui-ciosa, la decisión del Secretario demandado no sería alte-rada por la corte. Hacemos nuestra esa sugestión de la Corte Suprema de Minnesota por encontrarla justa y equi-tativa para las partes; y como en la elección anterior de 1924, en que figuraron ambos partidos coaligados en colum-nas separadas pero teniendo ambos la misma candidatura para todos los cargos, el partido Unión de Puerto Bico tuvo el 81 por ciento de los votos para dicha candidatura y el Par-tido Bepublicano Puertorriqueño el 19 por ciento restante, con esos tanto por ciento puede en este caso el demandado determinar el número de votos que en las elecciones de 1928 correspondió a cada uno de los dos partidos coaligados.
Debe librarse el auto de mandamus perentorio solicitado en este caso.